UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4664



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


OSCAR RIVERA CRUZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Sr.,
Senior District Judge. (1:05-cr-00354-WLO)


Submitted:   November 20, 2007         Decided:     November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Gates, Winston Salem, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Sandra Jane Hairston,
Assistant United States Attorney; Angela Hewlett Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Oscar Rivera Cruz appeals from his conviction and thirty-

three-month       sentence    imposed       following       his   guilty    plea   to

conspiracy    to    launder      money.      Cruz’s   attorney      filed    a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there were no meritorious issues for appeal, but challenging the

reasonableness of the sentence.             Cruz was advised of his right to

file a pro se supplemental brief, but has declined to do so.                       Our

review of the record discloses no reversible error; accordingly, we

affirm Cruz’s conviction and sentence.

             We    find   that    Cruz’s    guilty    plea    was   knowingly      and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.      Cruz was properly advised of his rights, the elements

of the offense charged, and the maximum sentence for the offense.

The court also determined that there was an independent factual

basis for the plea and that the plea was not coerced or influenced

by any promises.      See United States v. DeFusco, 949 F.2d 114, 119-

20 (4th Cir. 1991).        We find that the plea was valid.

           We find that the district court properly applied the

Sentencing     Guidelines        and   considered     the    relevant      sentencing

factors   before     imposing      the    thirty-three-month        sentence.       18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007); see United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                     Additionally, we

find that the sentence imposed—which was within the properly


                                          - 2 -
calculated guideline range—was reasonable.    See United States v.

Green, 436 F.3d 449, 457 (4th Cir.) (“[A] sentence imposed within

the properly calculated [g]uidelines range . . . is presumptively

reasonable.”) (internal quotation marks and citation omitted),

cert. denied, 126 S. Ct. 2309 (2006); see also Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding application of

rebuttable   presumption   of   correctness   of   within-guideline

sentence).   Accordingly, we affirm Cruz’s sentence.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.       We therefore

affirm Cruz’s conviction and sentence.   This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -